Case:17-03283-LTS Doc#:8244 Filed:07/24/19 Entered:07/24/19 16:28:42                      Desc: Main
                           Document Page 1 of 5


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
 ----------------------------------------------------------x

 In re:                                                               PROMESA
                                                                      Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                        No. 17 BK 3283-LTS

 THE COMMONWEALTH OF PUERTO RICO,                                     (Jointly Administered)
 et al.,

                            Debtors.1
 ----------------------------------------------------------x

                    ORDER REGARDING STAY PERIOD AND MANDATORY MEDIATION

                 In order to avoid piecemeal litigation of potentially overlapping key issues, and in
 an effort to identify efficiently the issues that must be litigated or otherwise resolved to achieve
 confirmation of a plan of adjustment for the Commonwealth (and other debtors and potential
 debtors in Title III proceedings), as well as to prioritize such issues and develop efficient
 approaches to the resolution of such issues, the Court hereby stays the adversary proceedings and
 contested matters listed in Appendix I hereto through November 30, 2019 (the “Stay”).2


 1
          The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
          number and the last four (4) digits of each Debtor’s federal tax identification number, as
          applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-
          LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing
          Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
          Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
          (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID:
          3808); (iv) Employees Retirement System of the Government of the Commonwealth of
          Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of
          Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”)
          (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747)
          (Title III case numbers are listed as Bankruptcy Case numbers due to software
          limitations).
 2
          Notwithstanding any other provision of this Order, service of summonses and complaints
          in the enumerated adversary proceedings shall continue during the Stay. However, all
          defendants’ time to respond to such complaints is hereby extended until 30 days after the
          termination of the Stay (including any extensions of the Stay). A copy of this order must
          be served with each summons and complaint served after the date of this Order and while
          the Stay is in effect.


 190724 ORD RE STAY PERIOD AND MANDATORY MEDIATION             VERSION JULY 24, 2019                1
Case:17-03283-LTS Doc#:8244 Filed:07/24/19 Entered:07/24/19 16:28:42                    Desc: Main
                           Document Page 2 of 5


        A.      The following procedures shall be mandatory during the Stay and until otherwise
 ordered by the Court:

               1.     The Financial Oversight and Management Board for Puerto Rico, the
                      Puerto Rico Fiscal Agency and Financial Advisory Authority, the Official
                      Committee of Unsecured Creditors, the Official Committee of Retired
                      Employees, the movants or plaintiffs in each of the adversary proceedings
                      and contested matters listed in Appendix I hereto, and defendants,
                      respondents, and parties in interest who have appeared in such
                      proceedings to date (or appropriate representatives of such groups), as
                      directed by the Honorable Barbara J. Houser, who serves as Mediation
                      Team Leader for these Title III proceedings (the “Mediation Team
                      Leader”), are required to participate in discussions and communications
                      facilitated by the Mediation Team Leader to address the concerns
                      identified in the preceding paragraph of this Order.

               2.     The proceedings and contested matters listed in Appendix I are stayed
                      until November 30, 2019, to facilitate the work of the foregoing parties
                      and parties in interest with the Mediation Team Leader.

               3.     The Mediation Team Leader shall facilitate the filing of agreed or
                      substantially agreed scheduling order(s) with respect to (i) the adversary
                      proceedings and contested matters listed in Appendix I and (ii), if a plan of
                      adjustment is filed for any Title III debtor, the process for considering
                      approval of a disclosure statement and/or confirmation of any such plan of
                      adjustment.

               4.     If the parties cannot agree or come to substantial agreement with respect to
                      such scheduling orders, the Mediation Team Leader shall file with the
                      Court a report (the “Report”) by October 28, 2019, setting forth the
                      procedural issues as to which substantial consensus has been achieved,
                      any further procedural recommendations of the Mediation Team Leader
                      relating to those issues, and any other recommendations of the Mediation
                      Team Leader regarding an appropriate schedule for the disposition of
                      these adversary proceedings and contested matters, including but not
                      limited to her recommendation as to whether the stay should be continued
                      past November 30, 2019. If a plan of adjustment is filed for any Title III
                      debtor, the Report may also address the Mediation Team Leader’s
                      recommendations regarding procedural issues such as the timing of
                      hearings to consider approval of a disclosure statement, the identification
                      of issues that should be considered in connection with such a disclosure
                      statement hearing, and/or the timing of hearings to consider confirmation
                      of such a plan.

               5.     If a Report is filed by the Mediation Team Leader, any responses or
                      objections to the Report shall be filed by November 4, 2019.



 190724 ORD RE STAY PERIOD AND MANDATORY MEDIATION           VERSION JULY 24, 2019                2
Case:17-03283-LTS Doc#:8244 Filed:07/24/19 Entered:07/24/19 16:28:42                       Desc: Main
                           Document Page 3 of 5



                6.     If a Report is filed by the Mediation Team Leader, it shall not address the
                       substance of any party’s position with respect to any matter addressed
                       therein without the party’s express consent. In the absence of consent, the
                       Report shall only address procedural matters – i.e., the relative priority of
                       issues to be addressed by the Court, the appropriate process through which
                       issues should be addressed by the Court, and the recommended timing of
                       the Court’s consideration of the issues. Similarly, the parties’ responses or
                       objections to the Report shall only address the same procedural matters.
                       Except as expressly permitted by the terms of this Order, mediation
                       confidentiality shall not be breached by any party in the Report, the
                       responses or the objections.

                7.     A hearing to consider: (i) approval of any proposed scheduling order
                       facilitated by the Mediation Team Leader, (ii) the Report, if filed, and any
                       responses and objections thereto, and (iii) the extent, if any, to which any
                       or all of the matters listed in Appendix I shall be further stayed, is hereby
                       set for November 14, 2019 at 9:30 A.M. in New York, and for docket
                       control purposes the applications to stay the listed proceedings are hereby
                       adjourned to the December Omnibus Hearing.

         B.      As directed by the Mediation Team Leader, procedures for the resolution of the
 issues identified below, and for any other issues she believes appropriate, may be addressed in
 the work she facilitates:

                1.     Issues, including the validity, secured status (if any), and priority relating
                       to the following bonds, some or all of which have been the subject of
                       challenges or claim objections:

                           a. Commonwealth GO bonds

                           b. PBA bonds

                           c. ERS bonds

                           d. HTA bonds.

                2.     Issues concerning rum taxes and PRIFA bonds.

                3.     Whether and to what extent there are common issues underlying or
                       implicated by the objections and challenges to the bonds, whether across
                       series of bonds issued by particular entities or across bonds issued by
                       different entities, that can be litigated in a coordinated fashion.

                4.     Validity and impact of revenue clawbacks.




 190724 ORD RE STAY PERIOD AND MANDATORY MEDIATION             VERSION JULY 24, 2019                    3
Case:17-03283-LTS Doc#:8244 Filed:07/24/19 Entered:07/24/19 16:28:42                       Desc: Main
                           Document Page 4 of 5


               5.     Claims against underwriters and other service providers in connection
                      with debt issuances.

               6.     Anticipated gerrymandering challenges to classification, including as
                      between issues of securities and as between types of unsecured claims
                      (e.g., pensions vs. general unsecured claims).

               7.     Identification and treatment of essential services under a plan of
                      adjustment.

               8.     Treatment of claims based on alleged violations of the federal constitution
                      under a plan of adjustment.

               9.     Whether and to what extent the cooperation of the Commonwealth’s
                      elected government is required to commence Title III or Title VI
                      proceedings that may be necessary to initiate and implement a plan of
                      adjustment.

               10.    Mechanisms for efficient litigation of issues, including:

                          a. Whether and how certain issues can be litigated in advance of, or
                             in connection with, consideration of a disclosure statement;

                          b. Efficient mechanisms for notification and participation of parties
                             whose interests may be affected by determination of issues,
                             including identification of lead parties to act as proponents and
                             opponents of key propositions and coordination of briefing and
                             argument;

                          c. Whether and when the creation of a limited-scope committee
                             might be necessary or advisable to address issues unique to
                             individual bondholders (such as the payment structure of
                             replacement bonds); and

                          d. Whether litigation of certain issues can be left for a confirmation
                             hearing or post-confirmation proceedings.




                            [Remainder of Page Intentionally Left Blank]




 190724 ORD RE STAY PERIOD AND MANDATORY MEDIATION           VERSION JULY 24, 2019                 4
Case:17-03283-LTS Doc#:8244 Filed:07/24/19 Entered:07/24/19 16:28:42                    Desc: Main
                           Document Page 5 of 5


         C.      If the Mediation Team Leader believes it appropriate to commence substantive
 mediation on any of the issues, including issues relating to confirmation of a plan of adjustment
 for any Title III debtor, in advance of the filing of any agreed scheduling order or the Report,
 parties to the Mediation Agreement identified by the Mediation Team Leader shall participate in
 any mediation session scheduled by the Mediation Team Leader.


        SO ORDERED.

 Dated: July 24, 2019
                                                              /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




 190724 ORD RE STAY PERIOD AND MANDATORY MEDIATION            VERSION JULY 24, 2019                  5
